internal_revenue_service number release date index number --------------------------------------------------------- -------------------------------------------------------- ------------------------------------ ------------- ------------------------------------ - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-100932-05 date november --------------------- ------------------------------------------------------------------------------------------------ do --------------------------------------------------- do --------------------------------------------------- re ------------------------------------------------------------------------------------ ---------------------------------- legend decedent trust ------------------------------------------ -------------------- county state --------------- son -------------------------------- daughter ---------------------- daughter --------------------------------- wife trustee date date date date x dollar_figurey z dear ------------- -------------------------- -------------------------------------------------------------------- ------------------- --------------------------- --------------------------- --------------------------- ------ --------- ------ this is in response to your authorized representative’s submission dated date concerning the generation-skipping_transfer gst tax consequences of a judicial modification of trust plr-100932-05 according to the facts submitted trust was created under the terms of decedent’s last will and testament will that was executed on date decedent died on date a date before date on date decedent’s will was filed with the probate_court of county state item four of decedent’s will provides for the bequest of x of decedent’s trustee is to apply the net_income from the trust estate or so much thereof as estate real and personal that is remaining after the payment of the estate’s indebtedness taxes expenses of administration and legacies to trustee for the benefit of his heirs trustee is to hold manage invest and reinvest the property comprising the trust estate for and on behalf of the beneficiaries named and to collect pay and dispose_of the income from the trust estate and to pay and dispose_of the principal or corpus thereof to the beneficiaries in the manner provided from time to time in its discretion appears necessary and proper to the support maintenance and education of son until son attains the age of twenty-one years any income from the trust estate which during the minority of son is not expended for son’s support education maintenance or other benefit may in the discretion of the trustee be added to the principal of the trust and reinvested or retained by trustee and thereafter at any time disbursed by it as income upon son attaining age trustee at convenient intervals is to pay son the entire net_income from trust so long as son shall live is in force and effect the trust shall terminate in the event that son dies leaving issue or descendants of issue surviving trustee upon the death of son is to pay the principal of trust in fee simple and absolutely to the issue and descendants of the issue of son per stirpes the principal of the estate held for son is to inure to the benefit of daughter and daughter or to their respective issue and descendants of issue if either be then deceased in specified ratios any shares so inuring to either daughter or daughter are to be held by trustee in the respective trusts provided for them under item two and item three respectively of decedent’s will if son should predecease decedent leaving issue surviving son’s trust is not to take effect but the x which would have been the share of son’s trust is to pass in fee simple and absolutely to the issue of son per stirpes if son predeceases decedent leaving no issue surviving son’s trust is not to take effect but the x of the residue is to be added to the remainder of the residuary upon the death of son after decedent’s death and while trust for son’s benefit in the event that son shall die without surviving issue or descendants of issue plr-100932-05 estate and is to be taken by trustee in trust in the same proportion that exists under the original division of decedent’s residuary_estate for the benefit of daughter and daughter trustee is granted the power and authority to encroach upon the principal of trust at any time during the life of trust for the proper support maintenance and education of son any income from trust which may accrue to or become payable to son during his minority and any part or portion of the trust which trustee may from time to time disburse for the support education maintenance or other benefit of son may in the discretion of trustee be paid_by it direct to any person or persons for the support maintenance education or other benefit of son without the necessity of interposition of a guardian and the receipts of such persons for such payments for the support maintenance education or other benefit of son is to be full acquittance of trustee for all said income or principal so disbursed item four trust also provides that in the event decedent’s wife wife dissents from the terms of will and declines to accept the same or shall elect to demand and take any portion of decedent’s estate as wife may be entitled to by the laws of state or any other state item four trust for the benefit of son will be void and of no effect and all provisions of other items of will for the benefit of son will be void and son is to receive out of the residue of decedent’s estate and in lieu of all other_benefits under will the sum of dollar_figurey decedent’s will contains no provision concerning the rule_against_perpetuities nor does the will contain a perpetuities savings_clause it is represented that as of the date of execution of decedent’s will rule_against_perpetuities savings clauses were not recognized under state law and that testamentary trusts were deemed to be required to terminate upon the death of a life in being as of the execution of the trust in order to avoid a potential violation of the rule_against_perpetuities as a result absent modification the item four trust provides for termination of trust upon the death of son at that time the principal of trust will be paid in fee simple and absolutely to the issue and descendants of issue of son per stirpes it is represented that decedent would have preferred to retain the item four trust property under trust management for as long as prudently possible it is also represented that there have been no additions to trust and that trust has not been amended or modified except for the purpose of changing the trustee state seeking an order approving the modification of the terms of trust the proposed modification provides that upon the death of son any assets that would otherwise be at the present time son is alive and has z children one of which is a minor on date trustee and son filed a petition with the probate_court of county if a child dies after a separate trust has been set_aside for the child but with respect to a share for a child then living of son who has attained age with respect to a share for a child who has not attained the age of thirty-five plr-100932-05 distributed outright to son’s children will instead be divided into equal shares one equal share for each child of son then living and one equal share for each group of then living issue of a deceased child of son as described below thirty-five the trustee is to pay the child’s separate trust to the child outright the trustee is to invest the trust property collect the income from the property and until the child attains the age of thirty-five pay or apply for the child’s benefit all or any portion of the net_income or principal of the separate trust as determined to be necessary and proper in the discretion of the trustee after such child has attained the age of thirty-five years the remaining principal and undistributed_income is to be paid to the child before the entire principal and undistributed_income has been distributed to the child the trust property is to pass pursuant to the child’s general_power_of_appointment in default of appointment the trustee is to hold the trust property in further trust for the then living issue of the deceased child if there are no issue then living the trustee is to divide the trust principal and undistributed_income into equal shares one share for each child of son then living and one equal share for each group then living of issue of each deceased child of son deceased child of son the trustee is to further divide the share into equal shares one share for each of the then living issue of a then deceased child of son per stirpes each such living issue of a then deceased child of son is referred to as an issue beneficiary the trustee is to hold and administer each share as a separate trust until such time as the separate trust may be terminated as follows the age of thirty-five years the trustee is to pay over and deliver the issue beneficiary’s separate trust to such person in fee attained the age of thirty-five years the trustee is to continue to hold such share in a separate trust as follows the trustee is to pay or apply for the issue beneficiary’s benefit all or a portion of the net_income or principal of the separate trust at such times and in such manner as the trustee in its discretion determines to be necessary and proper any income not paid is to be added to principal a until such issue beneficiary has attained the age of thirty-five years a with respect to each separate trust for an issue beneficiary who has attained b with respect to each separate trust for an issue beneficiary who has not with respect to any share held for each group of then living issue of a b after the issue beneficiary has attained the age of thirty-five years the plr-100932-05 trustee is to distribute the entire remaining principal and undistributed_income to the issue beneficiary in fee c if an issue beneficiary dies after a separate trust has been set apart for his or her benefit and before the entire principal and undistributed_income has been distributed to him or her the trustee is to distribute the principal and income as the issue beneficiary may appoint by his or her will in default of appointment the trustee is to distribute the trust property per stirpes to the then living issue of the deceased issue beneficiary or if there is no such issue then living the trustee is to divide the trust property into equal shares one equal share for each child of son then living and one equal share for each group of the then living issue of each deceased child of son the share of any person or group for whom a_trust already exists to be added to such trust otherwise to be paid outright to such child or per stirpes to such then living issue upon completion of such distribution the separate trust for such beneficiary is to terminate any trust that is established under item four is to terminate if not previously terminated twenty-one years after the death of the later to die of spouse and any beneficiary of decedent living on the date of decedent’s death and the then remaining principal and undistributed_income is to be paid to the current income beneficiaries who are then entitled to receive the income from trust in such proportions as they are or would have been entitled to such income and if the proportions are not specified in equal shares to the beneficiaries per stirpes absolute and free of trust the following rulings are requested trust qualifies under b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer gst regulations as exempt from gst tax as a_trust that was irrevocable on date the modification of trust as proposed does not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust and therefore the modification of the trust will not be treated as an actual or constructive_addition to the trust for purposes of the effective date rules under sec_26_2601-1 and will not cause the trust to lose its exempt status under sec_2601 the separate trusts to be funded upon the death of son for the benefit of son’s issue will be treated as trusts which were irrevocable on date for purposes of b a of the act and which exempt from the generation-skipping_transfer_tax plr-100932-05 sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in the present case the proposed modification to trust provides that upon son’s death the remaining assets of trust will be divided into separate equal trusts one trust for each then living issue of son and one trust for each of the then living issue of a deceased child of son an issue beneficiary in addition each child on son and each issue beneficiary will have a testamentary general_power_of_appointment under sec_2041 over their respective trust accordingly each child of son and each issue beneficiary will be treated as the transferor of the trust corpus for gst tax purposes under sec_2652 representations made we conclude under these circumstances and based on the facts submitted and the trust qualifies under b a of the act and sec_26_2601-1 as exempt from gst tax as a_trust that was irrevocable on date the modification of trust pursuant to court order will not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust and therefore the modification of the trust will not be treated as an actual or constructive_addition to the trust for purposes of the effective date rules under plr-100932-05 sec_26_2601-1 and will not cause the trust to lose its exempt status under sec_2601 the separate trusts to be funded upon the death of son for the benefit of son’s issue will be treated as trusts which were irrevocable on date for purposes of b a of the act and which are exempt from the generation-skipping_transfer_tax the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel office of passthroughs and special industries enclosure cc copy of letter for sec_6110 purposes
